Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

-Claims 1-2, 4-7, 9-12, 14-17 & 19-24 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently Amended)
A method performed by a terminal for beam failure recovery in a wireless communication system, comprising: 
receiving, from a base station, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery; 
measuring at least one second reference signal for detecting beam failure; and
in case that the beam failure is detected:
identifying a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals; 
transmitting, to the base station, a beam failure recovery request based on the third reference signal; 
receiving, from the base station, an uplink grant as a response to the beam failure recovery request; and 
transmitting, to the base station, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.

Independent Claim 6. (Currently Amended)
A method performed by a base station for beam failure recovery in a wireless communication system, comprising: 
transmitting, to a terminal, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery; 
transmitting, to the terminal, at least one second reference signal for detecting beam failure; and
in case that the beam failure is detected based on the at least one second reference signal:
receiving, from the terminal, a beam failure recovery request based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals; 
transmitting, to the terminal, an uplink grant as a response to the beam failure recovery request; and 
receiving, from the terminal, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.  
 	
Independent Claim 11. (Currently Amended)
A terminal in a wireless communication system, comprising: 
a transceiver; and 
at least one processor coupled with the transceiver and configured to: 
receive, from a base station via the transceiver, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery, 
measure at least one second reference signal for detecting beam failure, and
in case that the beam failure is detected:
identify a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals, 
transmit, to the base station via the transceiver, a beam failure recovery request based on the third reference signal, 
receive, from the base station via the transceiver, an uplink grant as a response to the beam failure recovery request, and 
transmit, to the base station via the transceiver, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.  
 
Independent Claim 16. (Currently Amended)
A base station in a wireless communication system, comprising: 
a transceiver; and 
at least one processor coupled with the transceiver and configured to: 
transmit, to a terminal via the transceiver, configuration information including information on first reference signals identifying candidate beams for beam failure recovery and information on a threshold for determining whether a candidate beam is used for the beam failure recovery, 
transmit, to the terminal via the transceiver, at least one second reference signal for detecting beam failure, and
in case that the beam failure is detected based on the at least one second reference signal: 
receive, from the terminal via the transceiver, a beam failure recovery request based on a third reference signal with reference signal received power (RSRP) above the threshold among the first reference signals, 
transmit, to the terminal via the transceiver, an uplink grant as a response to the beam failure recovery request, and 
receive, from the terminal via the transceiver, a medium access control (MAC) control element (CE) including information on the third reference signal for the beam failure recovery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464